 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTUDENT DINING HALLAssistant Food SupervisorChief Food SupervisorAF Requisition ClerkAF Requisition File ClerkAssistant DirectorDirector SupplyEditing ClerkMemorandum Receipts ClerkClerk TypistSUPPLYReparable Follow Up ClerkReporting ClerkRequisition L/P ClerkSecretaryStock Record ClerkTechnical Supply ClerkNONCONTRACT EMPLOYEESAll employees excludedBORNSTEINSEA FOODS, INC.andINTERNATIONALLONGSHOREMEN ANDWAREHOUSEMEN'SUNION, LOCAL No. 3,INDEPENDENT,PETITIONER.Case No. 19-RC-1571.January J3, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth McClaskey, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-(c) (1) and Section 2 (6) and (7) of the Act.'4.The Employer is engaged in processing crabs at its Southsideplant at South Bellingham, Washington, and in processing, freezing,and packaging other seafood products at its other two plants, locatedat North Bellingham, Washington, and Anacortes, Washington, re-spectively.The Petitioner seeks a unit of all production and main-tenance employees engaged in crab processing at the Southside plant,'For reasons set forth below, we conclude that the department herein sought to berepresented is a new operation,not in the contemplation of the Employer and Amal-gamated Meat Cutters and Butcher Workmen of North America,Local No. 247, AFL, theIntervenor,when they executed their current contract some 7 months prior to the com-mencement of that operation.We therefore find, contrary to their contention,that the-contract is no bar.United States Rubber Company,109 NLRB 1293.The Intervenor'&motion to dismiss on the basis of a contract bar is accordingly denied.111 NLRB No. 27. BORNSTEIN SEA FOODS, INC.199with the customary exclusions.The Employer and the Intervenorcontend that the single-plant unit sought by the Petitioner is inap-propriate and that a multiplant unit which covers the Employer's em-ployees at all three plants is aloneappropriate.The South Bellingham plant comprises 2 buildings,of which 1 is astorage warehouse manned by employees not here in issue;the otherbuilding houses the Employer's entire crab processing operations, alsoknown as, and herein referred to as, the crab processing department.Of the approximately 24 employees in this department, there are 16crab pickers and shakers,1 washer, 3 packers, 2 butchers and cooks; 1helper, and 1 truckdriver.The Employer's three-plant operations are administered from itsmain office at the North Bellingham plant, known as the North Pa-cific plant, at which point are maintained its centralized purchasingand sales organization,its overall clerical operations,and its per-sonnel and payroll records.The Southside plant is 21/2 miles distantfrom the North Pacific plant and 40 miles distant from the Anacortesplant.Employees at each plant are under separate supervision. Thecrab processing department is a separate administrative sector of theEmployer's total operations.The employees there are hired locallyand, unlike the other employees,are paid on a piecework basis. Inter-change is small.The work of crab pickers and shakers,who comprisethe majority of the crab processing department work force,requiresskills and machinery different from those at the other plants.Pro-ficiency as a crab picker and shaker requires approximately a year ofexperience.Since 1940,the Employer and the Intervenor have bargained con-tractually with respect to a multiplant unit of indefinite scope, de-scribed in their current contract as covering"all employees in theproduction department and such others as may come under," the Inter-venor's jurisdiction.The contract was executed on April 1,1954, andis effective by its terms until April 1, 1955.The crab processing de-partment was placed in operation on or about October 1, 1954.Although in the past the Employer has conducted crab processingoperations,since discontinued,at its North Bellingham plant, the con-tract omits all reference to crab processing employees, as a group orby job classifications,and it appears that there have never been anybargaining discussions or negotiations between the Employer and theIntervenor respecting these employees.On the basis of the above facts, we are of the opinion that either aseparate unit of the employees in the crab processing department atthe Employer's Southside plant at South Bellingham,Washington,or a unit consisting of the employees currently represented by the2Amalgamated Meat Cutters and Butcher Workmen of North America,Local No. 247,AFL. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntervenor at the Employer's three plants, at South Bellingham,North Bellingham, and Anacortes, Washington, may constitute aunit appropriate for the purposes of collective bargaining.'We shalltherefore make no final determination with respect to the crab process-ing department employees at this time, but shall first ascertain the de-sires of these employees as expressed in the election directed herein.We shall direct an election among the following employees : Allproduction and maintenance employees in the Employer's crabprocessing department at its South Bellingham, Washington, plant,excluding office clerical employees, professional employees, licensedrefrigeration engineers, guards, all other employees, and supervisorsas defined in the Act.If a majority of the employees in the voting group selects the Peti-tioner, they will be taken to have indicated their desire to constitutea separate appropriate unit and the Regional Director conducting theelection is instructed to issue a certification of representatives to thePetitioner for such unit, which the Board, under such circumstances,finds to be appropriate for purposes of collective bargaining.On theother hand, if a majority of the employees in the voting group votefor the Intervenor, they will be taken to have indicated their desire tobecome part of the existing unit currently represented by the Inter-venor, and the Regional Director will issue a certification of resultsof election to that effect.[Text of Direction of Election omitted from publication.]3United StatesRubberCompany,supra.A.O.SMITH CORPORATION, GRANITE CITYFRAMEPLANT 1andINTER-NATIONALBROTHERHOODOF ELECTRICALWORKERS,LOCAL 309,AFL 2AND UNITEDSTEELWORKERSOF AMERICA, CIO'AND DISTRICTNo.9,INTERNATIONAL ASSOCIATIONOF MACHINISTS,AFL 4 AND INTERNA-TIONAL UNION9 UNITEDAUTOMOBILEWORKERS OFAMERICA,AFL 5AND INTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRONSHIP-BUILDERS,BLACKSMITHS,FORGERS ANDHELPERS,LOCAL530, AFL,-PETITIONERS.Cases Nos.14-RC-2611, 14-RC-2614, 14-RC-2628,14-RC-2632, and 14-RC-2654. January 13, 1955Decision,Order, and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelationsAct, a consolidated hearing was held before John M.1 The name of the Employer appears as amended at the hearing.sHerein calledthe IBEW3Herein called the Steelworkers4Herein called the IAM5Herein called the UAW.9Herein called the Boilermakers111 NLRB No. 34.